Dowling, P. J.
The substance of the charge is that respondent deceived two lawyers whom he retained as local counsel in Pennsylvania for the trial of two negligence actions in that State for clients of respondent, representing that he had the cases in question on a twenty-five per cent contingent basis, when he had in fact a fifty per cent contingent agreement; and that after agreeing to divide the net fee with them, he charged the entire disbursements against the twenty-five per cent which he shared with them, keeping the remaining quarter of the recovery for himself without any deduction.
The respondent denies any charge of deceit or fraud; denies that he ever represented to the Pennsylvania lawyers that he had a twenty-five per cent contingent agreement with his clients; and avers that the agreement as made was that the Pennsylvania attorneys should have what they actually received — one-half of twenty-five per cent of the amount of fees received by respondent after the expenses of conducting the cases had been deducted.
There was a sharp issue of fact as to most of the averments in the petition herein. The proceeding was fully and fairly tried, the record comprising some 350 typewritten pages as well as many exhibits. The learned official referee gave careful consideration to all phases of the controversy, appreciating the necessity of eliciting all the testimony available in this unfortunate controversy between members of the legal profession. He has found that in his opinion the charges set forth in the petition have not been sustained.
After a careful examination of the entire record, we agree with this conclusion of the learned referee. No useful purpose would be served by a discussion of the evidence, the weight pf which we think is clearly with respondent’s contentions.
The report of the referee should be confirmed, the charges found not to have been sustained, and the petition dismissed.
Merrell, Finch, McAvoy and Proskauer, JJ., concur.
Report confirmed and petition dismissed.